—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of disposition of the Family Court, Kings County (Adams, J.), dated May 29, 1997, which, after a fact-finding hearing, inter alia, found the child to be abandoned, committed him to the custody and guardianship of the Commissioner of Social Services of the City of New York and to the petitioner, St. Vincent’s Services, Inc., and terminated the father’s parental rights.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the father’s contention, the petitioner agency was not required to show diligent efforts to strengthen the parental relationship since the petition for guardianship and custody alleged abandonment by the father, not permanent neglect (see, Social Services Law § 384-b [5] [b]; Matter of Julius P., 63 NY2d 477; Matter of Anonymous [St. Christopher’s Home], 40 NY2d 96; Matter of Naticia Q., 226 AD2d 755; Matter of Reality Rashida J., 206 AD2d 315). Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.